Per Curiam :
Neither upon the facts nor the law was there warrant for the granting of a peremptory Writ of mandamus. In the absence of charges of bad faith or illegal action we cannot review the determi*241nation of the civil service commissioners in rating candidates in competitive examinations, either by certiorari dr by mandamus. (Matter of Allaire v. Knox, 62 App. Div. 29; affd., 168 N. Y. 642.)
The order appealed from must be reversed, with costs, and the motion denied.
Present—Van Brunt, P. J., Patterson, O’Brien, Hatch and Laughlin, JJ.
Order reversed, with costs, and motion denied, with costs. ,